Title: [May 16. 1776. Thursday.]
From: Adams, John
To: 


      May 16. 1776. Thursday. The following Letters were laid before Congress and read. One of the first from the Commissioners of Congress in Canada: one of the 10th from General Schuyler, and one without date from General Washington, inclosing a Letter to him from Dr. Stringer.
      Resolved That the Letter from Dr. Stringer to General Washington be referred to the Committee appointed to prepare medicine Chests: that the other Letters be referred to Mr. W. Livingston, Mr. Jefferson and Mr. J. Adams.
      Resolved that the President write to General Washington requesting him to repair to Philadelphia as soon as he can conveniently, in order to consult with Congress upon such measures as may be necessary for the carrying on the ensuing Campaign.
      Horatio Gates Esqr. was elected a Major General and Thomas Mifflin Esqr. Brigadier General.
      I take Notice of this Appointment of Gates, because it had great Influence on my future fortunes. It soon Occasioned a Competition between him and Schuyler, in which I always contended for Gates, and as the Rivalry occasioned great Animosities among the Friends of the two Generals, the consequences of which are not yet spent. Indeed they have affected the Essential Interests of the United States and will influence their ultimate Destiny. They effected an Enmity between Gates and Mr. Jay who always supported Schuyler, and a dislike in Gates of Hamilton who married Schuylers daughter, with which Mr. Burr wrought so skillfully as to turn the Elections in New York not only against Hamilton but against the Federalists, and whatever Hamilton may have pretended, I am persuaded that the decided part I had acted and the free Speeches I had made in Congress against Schuyler and in favour of Gates, had been rankling in Hamiltons heart from 1776 till he wrote his Libel against me in 1799. Gates’s Resentment against Jay, Schuyler and Hamilton made him turn in 1799 against me, who had been the best Friend and the most efficacious Supporter he ever had in America. I had never in my Life any personal Prejudice or dislike against General Schuyler: on the contrary I knew him to be industrious, studious and intelligent: But the New England Officers, Soldiers and Inhabitants, knew Gates in the Camp at Cambridge. Schuyler was not known to many and the few who had heard of him were prejudiced against him from the former french War. The New England Soldiers would not enlist to serve under him and the Militia would not turn out. I was therefore under a Necessity of supporting Gates. Mr. Duane, Mr. Jay, Colonel Harrison &c. supported Schuyler. There is no difficulty therefore in Accounting for Hamiltons ancient any more than his modern Malice against me.
      On this same May 16 it was resolved that it be recommended to the general Assemblies of Massachusetts Bay and Connecticutt, to endeavour to have the battallions inlisted for two Years, unless sooner discharged by Congress; in which case the Men to be allowed one Months pay on their discharge; but if the Men cannot be prevailed on to inlist for two Years, that they be inlisted for one; and that they be ordered as soon as raised and armed, to march immediately to Boston.
      Here it is proper for me, to obviate some Aspersions in Hamiltons Libell against me, which is not the less malicious for being silly. I will not here charge him with willfull falshood, because I can readily believe that among the Correspondents with the Army and the Connections of my Opponents he may have heard insinuations and misrepresentations, that he too easily credited. The Truth is I never opposed the raising of Men during the War. I was always willing the General might obtain as many Men as he possibly could, to enlist during the War, or during the longest Period, they could be persuaded to inlist for. And I always declared myself so. But I contended that I knew the Number to be obtained in this manner would be very small in New England, from whence almost the whole Army was derived. A Regiment might possibly be obtained, of the meanest, idlest, most intemperate and worthless: but no more. A Regiment was no Army to defend this Country. We must have tradesmens Sons and farmers Sons, or We should be without defence. And such Men certainly would not inlist during the War or for long Periods as yet. The Service was too new, they had not yet become attached to it by habit. Was it credible that Men who could get at home better living, more comfortable Lodgings, more than double the Wages, in Safety, not exposed to the Sicknesses of the Camp, would bind themselves during the War? I knew it to be impossible. In the Middle States, where they had imported from Ireland and Germany so many transported Convicts and Redemptioners, it was possible they might obtain some. Let them try. I had no Objection: But I warned them against depending on so improbable a Resource, for the defence of the Country. Congress confessed the unanswerable force of this reasoning. Mr. McKean I remember said in Congress, Mr. John Adams has convinced me that you will get no Army, upon such terms. Even in Pensylvania, the most desperate of imported Labourers cannot be obtained in any Numbers upon such terms. Farmers and Tradesmen give much more Encouragement to Labourers and Journeymen. Mr. McKeans Opinion was well founded and proved to be true in Experience for Pensylvania never was able to obtain half the Compliment of New England in Proportion.
     